Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3786 Filed 11/17/20 Page 1 of 35




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 JAMES VANCALLIS,                                   2:19-CV-13644

                   Petitioner,
                                          ORDER DENYING PETITION
       vs.                                  FOR WRIT OF HABEAS
                                                 CORPUS
 RANDEE REWERTS,

                   Respondent.


      James Vancallis (“Petitioner”) confined at the Carson City

Correctional Facility in Carson City, Michigan, filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application,

Petitioner challenges his convictions for first-degree premeditated

murder, Mich. Comp. Laws § 750.316(1)(a); first-degree felony murder,

Mich. Comp. Laws § 750.316(1)(b); kidnapping for purposes of engaging

in criminal sexual penetration, Mich. Comp. Laws § 750.349(1)(c); and

assault with intent to commit sexual penetration, Mich. Comp. Laws §

750.520g(1).

      For the reasons that follow, the petition for writ of habeas corpus is

DENIED.
                              I.   Background

      Petitioner was convicted of the above offenses following a jury trial

in the Macomb County Circuit Court. This Court recites verbatim the
                                      1
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3787 Filed 11/17/20 Page 2 of 35




relevant facts regarding Petitioner’s conviction from the Michigan Court

of Appeals’ opinion affirming his conviction, which are presumed correct

on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v.

Smith, 581 F.3d 410, 413 (6th Cir. 2009):


      The 14–year–old victim, April Millsap (April), was murdered
      along the Macomb Orchard Trail on July 24, 2014 sometime
      between 6:30 p.m. and 8:00 p.m. At approximately 5:30 p.m.
      that day, she left to take her dog, Penny, on a walk. April’s
      mother, Jennifer Millsap, became concerned after April failed
      to return by 8:00 p.m. because April was usually only gone for
      about an hour. Several texts and phone calls to April’s phone
      went unanswered. Jennifer contacted April’s boyfriend,
      Austin Albertson. Austin was very worried because April had
      texted him “I almost got kidnapped, OMFG.” Jennifer, Austin,
      and Austin’s friend, Alex, began to look for April.

      The trail was eight feet wide with asphalt. There was a gully
      or ditch on the one side that was fairly steep—approximately
      three or four feet down. It goes up again and the surface at
      that point is flat but covered in very thick brush and a lot of
      small trees. That is where April’s body was found. Her blouse
      and bra were pulled down about her waist area and her blue
      shorts and undergarments were pulled down around her
      ankles. Her feet were bare and there were two white shoes to
      the north of the body. There were injuries to her neck and chin
      with pattern marks from footwear. There was some leaf
      material clutched in April’s hand. There was blood on her face
      and hair. The manner of death was homicide and the cause of
      death was “blunt head trauma and asphyxia due to neck
      compression.” April’s herringbone-pattern injuries were
      consistent with a shoe tread, indicating that someone had
      stood on her neck. The medical examiner testified that the
      attack on April may have lasted over ten minutes.

                                      2
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3788 Filed 11/17/20 Page 3 of 35




      Police started their investigation by looking at April’s family
      and loved ones. Security video eliminated April’s boyfriend
      Austin and his friend Alex. Given the gravity of the case,
      several groups were involved, including: The Violent Crimes
      Task Force, the Homicide Task Force, the Southeastern
      Michigan Crimes Against Children Group, the Michigan
      State Police (MSP), the FBI, and the Macomb County Sheriff’s
      Office. Because there was a lot of publicity about the case, a
      tip line was established to receive tips from the general public.
      A number of tips came in from people who thought they saw
      April on the trail with a man who was on a motorcycle. Several
      eyewitnesses testified at trial, placing April and defendant on
      the trail together near the time of her death.

      The jury was shown an animation created by FBI special
      agent Matthew Zentz. Zentz used information from April’s
      phone and entered it into Google Earth to re-create the path
      the phone took just prior to and after April’s death. During
      that time, April’s phone placed three calls and sent one text
      message. The animation included pinpoints for the times of
      the phone calls and text messages, as well as the location of
      the body. At 6:28 p.m., the phone texted—“I was almost
      kidnapped. OMFG.” The phone then attempted three calls to
      810–882–2469 at 6:31 p.m., 6:32 p.m., and 6:33 p.m. At
      approximately 6:44 p.m., the phone departed the area where
      April was found. Whereas the phone had previously traveled
      an average of approximately 3.8 miles per hour, the phone
      suddenly traveled at 22 miles per hour.

      A police officer observed a motorcycle in a driveway that
      appeared to match the description of the motorcycle seen on
      the trail and in a neighbor’s security camera footage. The
      officer eventually made contact with defendant at a home that
      defendant shared with numerous family members and his
      girlfriend, Krystal Stadler. Defendant originally told the
      officer that he left his house around 5:00 p.m. to visit his
      brother and left his brother’s house before dark because he
      was worried about hitting a deer. He reported that he wore a
                                      3
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3789 Filed 11/17/20 Page 4 of 35




      black helmet, a Carhartt hoodie, camouflage pants, and K-
      Swiss tennis shoes. Defendant provided roughly the same
      information the following day.

      There was no physical evidence linking defendant to April’s
      murder. The evidence against him consisted of eyewitnesses
      who placed defendant with April on the trail just before the
      murder as well as Krystal’s testimony that defendant behaved
      strangely the night of the murder. Krystal testified that on
      the day of the murder defendant left the house on his
      motorcycle around “four thirty, five” to go to his brother
      Donnie’s house to take his brother a “toothbrush thing” and
      pick up some money. Defendant was wearing a white t-shirt
      with football logos on it, gray camo pants, his favorite
      Jordans, and a backpack. He also owned a Carhartt hoodie.
      Defendant returned around “eight thirty, nine,” just before it
      started to get dark. Krystal woke up to find defendant
      cleaning his shoes in the middle of the night. This seemed
      unusual as she had never seen him clean his shoes before.
      Defendant explained that he was cleaning off some oil. He
      used hand sanitizer and a sock. Defendant came back to bed
      and told Krystal that “he messed up and he needed me to
      stand by his side.” His demeanor was “lovey dovey,” which
      indicated to Krystal that “he did something wrong.”

      Police interviewed Krystal on a number of occasions and she
      admitted to giving inconsistent statements. Krystal
      eventually told police about defendant’s statement during a
      third interview. Krystal admitted that the nine years she and
      defendant were together were not necessarily harmonious. In
      fact, during that time Krystal had an affair with a 17–year–
      old and had a child by him. Krystal and defendant had only
      recently gotten back together in May 2014, just weeks before
      the murder.

      Police officer seized defendant’s helmet and a variety of other
      items for testing. They also seized a password-protected
      computer from defendant’s room that included prior searches
                                      4
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3790 Filed 11/17/20 Page 5 of 35




      such as, “why would this girl say I’m too old for her and still
      hit on me?” and “how to get a girl that does not like you to like
      you.” Officers also found images of defendant wearing the
      Jordans on social media. Because the shoes Krystal described
      were never found, officers purchased a similar pair and had
      them analyzed to see whether they matched the tread found
      on April’s body. There was a “limited association” noted.

      Defendant did not testify and did not present any witnesses.
      Instead, defense counsel vigorously and effectively cross-
      examined the prosecution’s witnesses and argued that
      defendant was not April’s killer. The jury disagreed and found
      defendant guilty of first-degree premeditated murder, first-
      degree felony murder, kidnapping for purpose of engaging in
      criminal sexual penetration, and assault with intent to
      commit criminal sexual penetration. He was sentenced as
      outlined above.
People v. VanCallis, No. 332514, 2018 WL 341433, at *1-3 (Mich. Ct.

App. Jan. 9, 2018).

      This Court also recites additional facts from the Michigan Court of

Appeals’ opinion on remand from the Michigan Supreme Court:


      Fourteen-year-old April Millsap was murdered on July 24,
      2014, along the Macomb Orchard Trail. As our previous
      opinion indicates, there was no physical evidence tying
      defendant to April’s murder. The evidence consisted of
      eyewitness testimony that placed defendant with April on the
      trail in the moments leading up to her murder. Defendant’s
      girlfriend also testified that defendant behaved strangely the
      night of the murder and that defendant all but confessed to
      his involvement and later threatened to take her “down with
      him” if she cooperated with police. The evidence also included
      computer-generated animation that demonstrated the path
      and speed April’s cellular phone traveled.

                                      5
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3791 Filed 11/17/20 Page 6 of 35




      People v. VanCallis, No. 332514, 2018 WL 6422091, at *1 (Mich. Ct.
App. Dec. 6, 2018) (On Remand).

      The Michigan Court of Appeals affirmed Petitioner’s conviction.

People v. VanCallis, No. 332514, 2018 WL 341433 (Mich. Ct. App. Jan. 9,
2018).

      The Michigan Supreme Court remanded the case to the Michigan

Court of Appeals because it failed to address the claim of ineffective
assistance of counsel that Petitioner raised in his Standard 4 pro se

supplemental brief.1 People v. VanCallis, 503 Mich. 855, 917 N.W.2d 65

(Mich. 2018).
      The Michigan Court of Appeals again affirmed the conviction on

remand. People v. VanCallis, No. 332514, 2018 WL 6422091 (Mich. Ct.

App. Dec. 6, 2018) (Stephens, J., dissenting). The Michigan Supreme
Court denied leave to appeal. People v. VanCallis, 504 Mich. 944, 931

N.W.2d 359 (Mich. 2019).
    Petitioner seeks a writ of habeas corpus on the following grounds:

      I. Defendant was denied his right to the constitutionally
      effective assistance of counsel where his attorney failed to
      challenge the admissibility of a computer generated
      animation, failed to object the police chief’s vouching for the
      credibility of eyewitness testimony, failed to offer an
      eyewitness identification expert where funds had been

1Standard 4 of Administrative Order 2004-6, 471 Mich. cii (2004), “explicitly provides
that a pro se brief may be filed within 84 days of the filing of the brief by the
appellant’s counsel, and may be filed with accompanying motions.” Ware v. Harry,
636 F. Supp. 2d 574, 594, n. 6 (E.D. Mich. 2008).

                                          6
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3792 Filed 11/17/20 Page 7 of 35




      granted to retain such and expert, and failed to object to the
      prosecutor’s misconduct during closing argument. US Const,
      AMS VI, XIV; Const 1963, Art 1, §§ 17, 20.

      II. Defendant was denied a fair trial by the admission over
      objection of gruesome close-up photographs taken during the
      autopsy.

      III. Defendant was denied his right to the constitutional
      effective assistance of counsel where his attorney failed to
      offer a private investigator expert and the crime scene
      interpretation expert where funds had been granted to retain
      for defendant’s defense.
                        II.   Standard of Review

28 U.S.C. § 2254(d) provides that:

      An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court
      shall not be granted with respect to any claim that was
      adjudicated on the merits in State court proceedings unless
      the adjudication of the claim–

            (1) resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or
            (2) resulted in a decision that was based on an
            unreasonable determination of the facts in light of
            the evidence presented in the State court
            proceeding.
      A decision of a state court is “contrary to” clearly established federal

 law if the state court arrives at a conclusion opposite to that reached by

 the Supreme Court on a question of law or if the state court decides a

 case differently than the Supreme Court has on a set of materially

                                      7
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3793 Filed 11/17/20 Page 8 of 35




 indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

 An “unreasonable application” occurs when “a state court decision

 unreasonably applies the law of [the Supreme Court] to the facts of a

 prisoner’s case.” Id. at 409. A federal habeas court may not “issue the
 writ simply because that court concludes in its independent judgment

 that the relevant state-court decision applied clearly established federal

 law erroneously or incorrectly.” Id. at 410-11.
      The Supreme Court explained that “[a] federal court’s collateral

review of a state-court decision must be consistent with the respect due

state courts in our federal system.” Miller-El v. Cockrell, 537 U.S. 322,

340 (2003). The “AEDPA thus imposes a ‘highly deferential standard for

evaluating state-court rulings,’ and ‘demands that state-court decisions

be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)
((quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997); Woodford v.

Viscotti, 537 U.S. 19, 24 (2002) (per curiam)). “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to

obtain habeas relief in federal court, a state prisoner is required to show

that the state court’s rejection of his or her claim “was so lacking in

justification that there was an error well understood and comprehended


                                      8
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3794 Filed 11/17/20 Page 9 of 35




in existing law beyond any possibility for fairminded disagreement.”

Harrington, 562 U.S. at 103.

                                III. Analysis

      a. Ineffective assistance of counsel.
      In his first and third claims, petitioner argues that he was denied

the effective assistance of trial counsel.

      To show that he or she was denied the effective assistance of counsel
under federal constitutional standards, a defendant must satisfy a two-

prong test. First, the defendant must demonstrate that counsel’s

performance was so deficient that the attorney did not function as the

“counsel”   guaranteed     by   the   Sixth   Amendment.     Strickland    v.

Washington, 466 U.S. 668, 687 (1984). In so doing, the defendant must

overcome a strong presumption that counsel’s behavior lies within the
wide range of reasonable professional assistance. Id. In other words, the

defendant is required to overcome the presumption that, under the

circumstances, the challenged action might be sound trial strategy.

Strickland, 466 U.S. at 689.

      Second, the defendant must show that such performance prejudiced

his or her defense. Id. To demonstrate prejudice, the defendant must

show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. “Strickland’s test for prejudice is

a demanding one. ‘The likelihood of a different result must be
                                      9
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3795 Filed 11/17/20 Page 10 of 35




 substantial, not just conceivable.’” Storey v. Vasbinder, 657 F.3d 372, 379

 (6th Cir. 2011) (quoting Harrington, 562 U.S. at 112). The Supreme

 Court’s holding in Strickland places the burden on the defendant who

 raises a claim of ineffective assistance of counsel to show a reasonable
 probability that the result of the proceeding would have been different

 but for counsel’s allegedly deficient performance. See Wong v. Belmontes,

 558 U.S. 15, 27 (2009).
       On habeas review, “the question ‘is not whether a federal court

 believes the state court’s determination’ under the Strickland standard

 ‘was incorrect but whether that determination was unreasonable—a

 substantially higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111,

 123 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). “The

 pivotal question is whether the state court’s application of the Strickland
 standard was unreasonable. This is different from asking whether

 defense counsel’s performance fell below Strickland’s standard.”

 Harrington v. Richter, 562 U.S. at 101. Indeed, “because the Strickland

 standard is a general standard, a state court has even more latitude to

 reasonably determine that a defendant has not satisfied that standard.”

 Knowles, 556 U.S. at 123 (citing Yarborough v. Alvarado, 541 U.S. at

 664). Pursuant to the § 2254(d)(1) standard, a “doubly deferential judicial

 review” applies to a Strickland claim brought by a habeas petitioner. Id.

 This means that on habeas review of a state court conviction, “[a] state

 court must be granted a deference and latitude that are not in operation
                                      10
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3796 Filed 11/17/20 Page 11 of 35




 when the case involves review under the Strickland standard itself.”

 Harrington, 562 U.S. at 101.

       Because of this doubly deferential standard, the Supreme Court has

 indicated that:
       Federal habeas courts must guard against the danger of
       equating unreasonableness under Strickland with
       unreasonableness under § 2254(d). When § 2254(d) applies,
       the question is not whether counsel’s actions were
       reasonable. The question is whether there is any reasonable
       argument that counsel satisfied Strickland’s deferential
       standard.
       Harrington v. Richter, 562 U.S. at 105.

       In addition, a reviewing court must not merely give defense counsel

 the benefit of the doubt but must also affirmatively entertain the range

 of possible reasons that counsel may have had for proceeding as he or she

 did. Cullen v. Pinholster, 563 U.S. 170, 196 (2011).
       Petitioner in his first claim initially contends that his trial counsel

 was ineffective for failing to challenge the admissibility of the computer-

 generated animation developed from the data on the victim’s Sport

 Tracking fitness application. Petitioner claims that the evidence was

 inadmissible hearsay, its admission violated his right to confrontation,

 and the expert who testified to the animation was not subjected to a pre-

 trial Daubert hearing.

       The Michigan Court of Appeals laid out the factual background to

 petitioner’s claim:


                                      11
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3797 Filed 11/17/20 Page 12 of 35




       At trial, FBI special agent Matthew Zentz testified that he
       had been a special agent with the FBI for 16 years. He was a
       digital forensic examiner who examined computers and
       cellphones. Zentz was part of the computer analysis response
       team (CART) for the past 10 years. It took him two years to
       become certified. He also had annual proficiency tests. When
       the prosecutor asked that the trial court qualify Zentz as a
       witness, defense counsel responded “[w]e have no objection.
       As long as he sticks to the field of digital forensics.”

       Zentz testified that CART became involved in the case in
       September 2014 to analyze April’s phone. CART used forensic
       tools to focus on July 24, 2014, sorting the files by date (Tr II,
       p. 21). Zentz was particularly interested in a screenshot that
       was taken by the operating system of the phone itself. It was
       unusual for a user to take that type of screenshot, so CART
       looked deeper into it. In so doing, Zentz saw another
       screenshot of what appeared to be an image of a global
       position satellite (GPS) that was generated by a fitness
       application (app) that appeared to be running during the time
       April was killed. The fitness app was used for people to keep
       track of their workouts, keeping track of location, time, and
       speed.

       Zentz was unable to directly read the data files because they
       were in the proprietary format of the company that created
       the app. Zentz discovered that the sports tracker app was
       developed by a company out of Finland and that CART needed
       the company’s help in reading the files. Zentz sent the
       encrypted data files to the company and the company sent
       back a text file containing 3,000 data points for latitude,
       longitude, date, time and speed. Zentz used that information
       to create an animation in Google Earth to re-create the
       phone’s path in the time leading up and directly after April’s
       murder. Zentz denied putting in any of his own information.
       The animation included pinpoints for the three phone calls
       directly before April’s murder, text messages and the location
       of the body.
                                      12
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3798 Filed 11/17/20 Page 13 of 35




       Zentz and the team then bought an iPhone to test the data
       files. The team made a copy of the data files and loaded them
       on the test iPhone along with the fitness app. They loaded the
       app and then copied the data files from April’s phone to put
       them in the same file location. This second piece of forensic
       work indicated that the paths were identical and corroborated
       what the company had provided.

       The animation was admitted without objection and played for
       the jury.

       During cross-examination, defense counsel confirmed that the
       animation was something that Zentz created. Zentz did not
       personally travel to Finland, nor did he speak to anyone in
       person. Instead, Zentz spoke with the company’s CEO over
       the phone. Zentz had no knowledge regarding the CEO’s
       technical experience. Zentz did not inquire into the reliability
       or the validity of the information. The conversation was
       exclusively about gaining access to the software. Zentz did not
       ask for any reliability studies or the error rate associated with
       the data. He acknowledged that this was something created
       at law enforcement’s request and that it was only as good as
       the data and information provided by the company. If any of
       that information was wrong, then the animation would be off.
       Still, Zentz made no inquiries into the reliability or validity of
       the information.
       People v. VanCallis, 2018 WL 341433, at *4.

       The Michigan Court of Appeals concluded that trial counsel was not

 ineffective for failing to object to the admission of the computer-generated

 animation because it was not inadmissible hearsay for two reasons. First,

 the animation was used as demonstrative evidence as an aid to illustrate

 Zentz’s testimony and thus was not hearsay. People v. VanCallis, 2018


                                      13
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3799 Filed 11/17/20 Page 14 of 35




 WL 341433, at *5. The Michigan Court of Appeals further concluded that

 even if the animation was hearsay, the animation was admissible under

 M.R.E. 803(6), the business records exception to the hearsay rule. Id.

       To the extent that petitioner argues that trial counsel was
 ineffective for failing to object on the ground that the computer animation

 was hearsay under Michigan law, he is not entitled to relief.

       Federal habeas courts “‘must defer to a state court’s interpretation
 of its own rules of evidence and procedure’ when assessing a habeas

 petition.” Miskel v. Karnes, 397 F.3d 446, 453 (6th Cir. 2005) (quoting

 Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988)). Because the Michigan

 Court of Appeals determined that the computer animation was

 admissible under Michigan law either as demonstrative evidence or

 under the business records exception to the hearsay rule, this Court must
 defer to that determination in resolving petitioner’s ineffective assistance

 of counsel claim. See Brooks v. Anderson, 292 F. App’x 431, 437-38 (6th

 Cir. 2008). Because this Court “cannot logically grant the writ based on

 ineffective assistance of counsel without determining that the state court

 erred in its interpretation of its own law,” this Court is constrained to

 reject petitioner’s claim that counsel was ineffective for failing to object

 on hearsay grounds to the computer animation. See Davis v. Straub, 430

 F.3d 281, 291 (6th Cir. 2005).

       Petitioner’s related claim that counsel was ineffective for failing to

 object on Confrontation Clause grounds is likewise meritless.           The
                                      14
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3800 Filed 11/17/20 Page 15 of 35




 Michigan Court of Appeals determined that even if the animation was

 considered a hearsay statement, it was admissible under the business

 records exception to the hearsay rule:
      Jussi Kaasinen of Sports Tracking Technologies, Ltd.
      authenticated the data compilation when he signed the
      “Records of Regularly Conducted Business Activity” for
      purposes of the Uniform Unsworn Foreign Declarations Act,
      MCL 600.2181. The data that was provided was made by a
      person with knowledge of the matter, made at or near the time
      of the occurrence. Sports Tracking Technologies, Inc. made,
      kept and maintained the data in the ordinary course of
      regularly conducted business activity. We reject defendant’s
      claim that the animation was testimonial in nature when
      Zentz, who created the animation from the underlying data,
      testified at trial.
       People v. VanCallis, 2018 WL 341433, at *5 (Mich. Ct. App. Jan. 9,

 2018).

       Out of court statements that are testimonial in nature are barred

 by the Sixth Amendment Confrontation Clause unless the witness is
 unavailable and the defendant has had a prior opportunity to cross-

 examine the witness, regardless of whether such statements are deemed

 reliable by the court. See Crawford v. Washington, 541 U.S. 36 (2004).

 However, the Confrontation Clause is not implicated, and thus does not

 need not be considered, when non-testimonial hearsay is at issue. See

 Davis v. Washington, 547 U. S. 813, 823-26 (2006); see also Desai v.

 Booker, 538 F.3d 424, 425-26 (6th Cir. 2008). Testimonial statements do

 not include remarks made to family members or acquaintances, business


                                      15
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3801 Filed 11/17/20 Page 16 of 35




 records, or statements made in furtherance of a conspiracy. Crawford,

 541 U.S. at 51-52, 56.

         The Michigan Court of Appeals concluded that the computer

 animation was admissible under the business records exception to the
 hearsay rule found in M.R.E. 803(6). Because the animation qualified as

 a business record, it was a non-testimonial statement and its admission

 did not violate the Confrontation Clause. See U.S. v. Baker, 458 F. 3d 513,
 519 (6th Cir. 2006). Because the admission of the computer animation

 did not violate the Confrontation Clause, counsel was not ineffective for

 failing to object to its admission on this basis. See e.g. U.S. v. Johnson,

 581 F. 3d 320, 328 (6th Cir. 2009).

         Finally, the Michigan Court of Appeals rejected Petitioner’s claim

 that counsel was ineffective for failing to demand a Daubert2 hearing in
 this case:
       Zentz had an extensive history as a digital forensic examiner.
       Defense counsel was not ineffective for demanding a Daubert
       hearing for the limited purpose of exploring Zentz’s
       qualifications in creating the animation, especially where
       counsel vigorously cross-examined Zentz and utilized an
       expert to critically examine Zentz’s findings.
         People v. VanCallis, 2018 WL 341433, at *5.

         In light of this analysis, Petitioner failed to show that a Daubert
 hearing would have been successful, hence, he failed to show that trial

 2   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).



                                           16
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3802 Filed 11/17/20 Page 17 of 35




 counsel was ineffective for failing to move for a Daubert hearing. See Flick

 v. Warren, 465 F. App’x 461, 465 (6th Cir. 2012).

       Moreover, the Supreme Court has noted that: “[I]n many instances

 cross-examination will be sufficient to expose defects in an expert’s
 presentation.” Harrington, 562 U.S. at 111. Counsel’s choice to attack the

 credibility of Zentz’s expert testimony and his computer animation

 through cross-examination, rather than to object to its admissibility, is a
 valid strategy that defeats Petitioner’s claim. See e.g. Jackson v.

 McQuiggin, 553 F. App’x 575, 580-82 (6th Cir. 2014) (trial counsel was

 not ineffective by opting to forgo defense expert testimony in arson

 prosecution, when counsel educated herself on principles of arson

 investigation, consulted with arson expert, conferred with defense

 attorneys, and elicited concessions from prosecution expert on cross-
 examination). Petitioner is not entitled to relief on this claim.

       Petitioner next argues that counsel was ineffective in failing to

 object to Armada Police Chief Howard Smith’s testimony that eyewitness
 accounts are credible and correct most of the time.

       The Michigan Court of Appeals rejected the claim:
       Defendant’s appellate brief fails to show the context in which
       the testimony took place. The prosecutor had been
       questioning Smith about how the case was investigated.
       Specifically, Smith testified that a tip line was created and
       every tip was pursued. The testimony that defendant finds
       offensive was included in this lengthy exchange:



                                      17
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3803 Filed 11/17/20 Page 18 of 35




       Q. [by the prosecutor] Were eyewitnesses developed as a
       result of the investigation?

       A. They were.

       Q. How did their information come into the task force?

       A. Voluntarily. They came in, they identified, you know, in
       particular three of them had been on the, on the trail the day
       of the event. One was an eyewitness. Mr. Reschke has already
       testified. One was an eyewitness to April. Two were
       eyewitnesses that said that they saw somebody on a blue and
       white motorcycle. And then there were two other people that
       saw something in the little clearing by the Liberty Trail that
       they thought were suspicious. They came forward as well.

       Q. You’re an officer of many years, we’ve spent time
       questioning the jurors during voir dire about eyewitness
       testimony and their opinion and credibility. In your
       experience as an officer, the eyewitness testimony that you’re
       receiving here, how do you, what do you do to verify or do
       whatever you can to be certain that it has some credibility?

       A. Through my experience, my training, through different
       detective bureau courses that I took when I was in the
       detective bureau and that one of the things that you look at
       with eyewitness testimony is the credibility, the daylight, the
       time, the frequency. There is some, if there’s a weapon
       involved there’s some focus on the weapon, not necessarily on
       what they’re seeing. And the other thing you want to do is you
       want to take it for what this eyewitness is telling you, if they
       have a particular focus on a certain thing you accept that and
       go with that. You then look at and go with corroboration. You
       know, were there other people that saw the same thing? Can
       you, can you corroborate what the eyewitness is telling you?
       And in the most part, the most part the eyewitness is correct
       the majority of the time.


                                      18
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3804 Filed 11/17/20 Page 19 of 35




       Q. But there are times where there are issues (inaudible)?

       A. Absolutely.

       Q. It goes both ways.

       A. It does.

       Q. Do you know, do you sit, I guess as the judge of it, or do you
       just simply gather all of that information and continue to
       move the investigation forward?

       A. My job is to gather the information, put it all together and
       provide it. [Emphasis added.]

       It is clear that the prosecutor asked Smith about the steps he
       takes to verify a tip. Smith was not asked to comment on
       whether eyewitness testimony was correct a majority of the
       time; instead, this last comment was non-responsive to the
       question being asked. Just as “an unresponsive, volunteered
       answer to a proper question is not grounds for the granting of
       a mistrial,” counsel was not ineffective for failing to object to
       the challenged testimony. Defense counsel also may have
       reasonably determined that objecting to the testimony would
       have drawn unnecessary attention to it.

       Defense counsel instead pursued the issue during cross-
       examination:

       Q. [by defense counsel] Okay. Now you just indicated in
       response to Mr. Cataldo’s testimony [sic] that most of the time
       you find eyewitness testimony to be reliable?

       A. Through my training and experience, the bulk of
       eyewitness testimony is credible, yes.

       Defense counsel then questioned Smith at length about the
       discrepancies in the eyewitness testimony in this case.
                                      19
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3805 Filed 11/17/20 Page 20 of 35




       Defense counsel’s failure to object to Smith’s testimony did not
       fall below an objective standard of reasonableness under
       prevailing professional norms.
       People v. VanCallis, 2018 WL 341433, at *6-7.

       Counsel was not ineffective for failing to object to Chief Smith’s

 testimony because it was non-responsive, volunteered answer to a

 legitimate question. Cf Hodge v. Haeberlin, 579 F.3d 627, 641 (6th Cir.

 2009) (counsel not ineffective in the cross-examination of petitioner’s ex-

 wife, where her damaging statements were made in nonresponsive
 answers to legitimate questions, and counsel’s strategic decision not to

 object was reasonable). Moreover, counsel may very well have made a

 strategic decision not to object to Chief Smith’s testimony, so as to avoid

 bringing undue attention to the testimony. See Cobb v. Perini, 832 F.2d

 342, 347-48 (6th Cir. 1987).

       Petitioner also argues in his first claim that trial counsel was

 ineffective for failing to present an expert in the alleged unreliability of

 eyewitness identification.

       As an initial matter, the Petitioner has presented no evidence

 either to the state courts or to this Court that he has an expert witness

 in eyewitness identification. A habeas petitioner’s claim that trial counsel

 was ineffective for failing to call an expert witness cannot be based on
 speculation. See Keith v. Mitchell, 455 F. 3d 662, 672 (6th Cir. 2006).

 Petitioner has not offered, either to the Michigan courts nor to this Court,

 any evidence that an expert witness would testify and what the content

                                      20
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3806 Filed 11/17/20 Page 21 of 35




 of this witness’ testimony would have been. In the absence of such proof,

 Petitioner is unable to establish that he was prejudiced by counsel’s

 failure to call an expert witness to testify at trial on the issues

 surrounding eyewitness identification, so as to support the second prong
 of an ineffective assistance of counsel claim. See Clark v. Waller, 490 F.

 3d 551, 557 (6th Cir. 2007).

       Additionally, with respect to Petitioner’s claim that counsel was
 ineffective for failing to call an expert on eyewitness identification, “[N]o

 precedent establishes that defense counsel must call an expert witness

 about the problems with eyewitness testimony in identification cases or

 risk falling below the minimum requirements of the Sixth Amendment.”

 Perkins v. McKee, 411 F. App’x 822, 833 (6th Cir. 2011); see also Dorch v.

 Smith, 105 F. App’x 650, 653 (6th Cir. 2004) (upholding as reasonable the
 Michigan Court of Appeals’ conclusion that defense counsel’s failure to

 call an expert witness on eyewitness identification counsel did not satisfy

 Strickland, because counsel “presented several witnesses who testified

 as to [the habeas petitioner’s] whereabouts on the weekend of the

 incident” and cross-examined the eyewitness regarding inconsistencies

 in his identification of the petitioner).

       Moreover, the Michigan Court of Appeals, in rejecting Petitioner’s

 claim, noted that:
      Although the trial court approved funds for such an expert,
      defense counsel did not present any evidence or witnesses.
      However, defense counsel did make eyewitness testimony his

                                       21
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3807 Filed 11/17/20 Page 22 of 35




       focus at trial. Counsel also vigorously and effectively cross-
       examined the eyewitnesses. Our review of the entire record
       reveals that defense counsel was zealous and successful in
       this tactic. Eyewitness testimony was clearly the focus for
       everyone concerned.
       People v. VanCallis, 2018 WL 341433, at *7.

       Petitioner was not denied effective assistance of counsel due to trial

 counsel’s failure to seek the assistance of expert witness on identification,
 where counsel elicited testimony to discredit the witnesses’ identification

 testimony. See Greene v. Lafler, 447 F. Supp. 2d 780, 794-95 (E.D. Mich.

 2006).

       Petitioner next contends that trial counsel was ineffective for

 failing to object to various instances of prosecutorial misconduct.

       Petitioner first argues that the prosecutor in his closing argument
 misstated the law concerning the element of premeditation for first-

 degree murder.

       The Michigan Court of Appeals rejected Petitioner’s claim, finding

 that counsel was not ineffective because the prosecutor did not misstate

 the law regarding the element of premeditation in his closing argument

 and that the words he used actually mirrored the instruction that the

 judge gave the jury on the elements of premeditation and deliberation.

 People v. VanCallis, 2018 WL 341433, at *9.

       State courts are the final arbiters of state law. See Bradshaw v.
 Richey, 546 U.S. 74, 76 (2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th

 Cir. 2002). This Court must defer to the Michigan Court of Appeals’
                                      22
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3808 Filed 11/17/20 Page 23 of 35




 determination that the prosecutor’s statement was an accurate

 statement of Michigan law concerning the element of premeditation

 required for a first-degree murder conviction. Matthews v. Parker, 651

 F.3d 489, 520 (6th Cir. 2011), rev’d in part on other grds sub nom Parker
 v. Matthews, 567 U.S. 37 (2012). There was no misconduct here because

 the prosecutor did not misstate Michigan law concerning the

 premeditation element. Id.; see also Palmer v. Bagley, 330 F. App’x 92,
 107 (6th Cir. 2009). Furthermore, because the prosecutor did not

 misstate the law, trial counsel was not ineffective for failing to object to

 a proper statement concerning Michigan law. Matthews, 651 F.3d at 520.

       Petitioner next argues that counsel was ineffective for failing to

 object to the prosecutor’s comments that petitioner was dangerous and

 that extra security was required to guard against his temper. Petitioner
 specifically points to the prosecutor’s statement—“remember we had to

 remove you before we brought him out and get more security, because it’s

 very difficult to bring somebody accused of murder that close to the jury.”

       The Michigan Court of Appeals rejected the claim:


       However, defendant takes the statement out of context.
       During closing arguments, the prosecutor noted:

       You have a rare opportunity in this case to see something
       most juries don’t get to see, and that is you got to see Mr.
       VanCallis’ volatility. Remember when Bill Buchanan was
       standing here and they were doing that God awful, supposed
       test ...? Bill Buchanan is standing here very quiet. He’s going,

                                      23
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3809 Filed 11/17/20 Page 24 of 35




       no, you’ve got to pull that helmet down, you’ve got to pull that
       helmet down, no, the helmet’s too high up, you’ve got to pull
       that helmet down. And there’s VanCallis I pulled it down
       (inaudible)!

       Put it in these terms, in front of 12 people, 14 of you now, 12
       who will eventually decide his fate, in front of four armed
       deputies—remember we had to remove you before we brought
       him out and get more security, because it’s very difficult to
       bring somebody accused of murder that close to the jury. Four
       armed deputies, two more armed investigatives [sic] behind
       me, three cameras showing this case to the world, what does
       he do? He turns around and he yelled at the Judge. So you tell
       me what chance did April Millsap have as a small, 14 year old
       girl on an isolated stretch of the Orchard Trail when she
       rejected his advances and told him no?

       The prosecutor did not mention the need for additional
       security to guard against defendant’s volatility; instead, the
       prosecutor merely explained what happened during trial. He
       noted that defendant lost his temper, which was telling
       because defendant was in front of the jury and the room was
       full of officers. The prosecutor used defendant’s behavior to
       demonstrate that April was defenseless against him. Because
       there was nothing objectionable about the prosecutor’s
       statement, defense counsel was not ineffective for failing to
       object.
       People v. VanCallis, 2018 WL 341433, at *9.

       This analysis is correct if the only possible objections to the

 prosecutor’s conduct were that he referred to the Defendant’s loss of

 temper in the presence of the jury and suggested an inference that the

 victim would have had to face such volatile anger from the defendant.

 But the prosecutor also drew attention to the number of deputies


                                      24
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3810 Filed 11/17/20 Page 25 of 35




 needed to provide security to protect the jury from a person accused of

 murder. Such a statement was not appropriate because it invited the

 jury to consider the general dangerousness of the defendant rather than

 the evidence that he had committed the offense charged. Nevertheless,
 given the context of the statement and overwhelming evidence of

 Petitioner’s guilt, whatever prejudice it might have caused was unlikely

 to have affected the outcome of the trial. So, while the Court agrees
 with Petitioner that the prosecutor’s remarks were objectionable,

 Petitioner was not prejudiced by counsel’s failure to object.

       Petitioner next claims that counsel was ineffective for failing to

 object to the prosecutor vouching for the witnesses. The Michigan Court

 of Appeals rejected the claim, finding that none of the prosecutor’s

 remarks amounted to improper vouching:
     Defendant argues that defense counsel was ineffective for
     failing to object to the prosecutor’s vouching for the police
     investigation and the prosecution’s witnesses. “[T]he
     prosecutor cannot vouch for the credibility of his witnesses to
     the effect that he has some special knowledge concerning a
     witness’ truthfulness. People v. Bahoda, 448 Mich. 261, 276,
     531 N.W.2d 659, 667 (1995). However, “although a prosecutor
     may not vouch for the credibility of a witness, a prosecutor
     may argue and make reasonable inferences from the evidence
     to support a witness’s truthfulness.” People v. Cain, 299 Mich.
     App. 27, 36, 829 N.W.2d 37 (2012), vacated in part on other
     grounds 495 Mich. 874, 838 N.W.2d 150 (2013), cert den. –––
     U.S. ––––, 134 S.Ct. 1895, 188 L.Ed.2d 927 (2014).

       Regarding the investigation, the prosecutor’s full statement
       was as follows:

                                      25
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3811 Filed 11/17/20 Page 26 of 35




         I want to debunk a couple of myths about this case. First
         of all, I guess who does Mr. VanCallis think he is? Like
         Al Capone or John Gotti or El Chapo, that we did a
         backwards investigation? That we decided when we
         found April Millsap’s body we’re going to simply pin it on
         him? That for some, I mean Chief Smith has been there
         for eight and a half years, had never heard of the name
         James VanCallis, didn’t know who he is. We worked
         backwards? We decided to find a pair of shoes, match
         those shoes, know that he had a pair of those shoes and
         then match those shoes to him? Find somebody in the
         area who owns a motorcycle and say, he, he’s got a
         motorcycle, let’s pin it on him? Really? Really? I mean
         what is all this? 1,000 tips, 1,000 tips! 75 investigators
         working full-time for weeks to find 1,000 tips. Each tip
         was looked at. Each tip was investigated. Each tip on
         here has a conclusion indicating what was done, where it
         was done and how it was closed out. How about the fact
         that Armada Village is small, so that they went to every
         house and every business in Armada Village and asked
         questions and filled out surveys, getting information?
         What about a rolling stop or a roadblock where they
         stopped hundreds and hundreds of people? There may
         have been tips coming in on James VanCallis at the time,
         and those were sent to a special unit. But they didn’t
         avoid any other tip, they didn’t stop looking. They spent
         months investigating every possible clue to be certain
         that there were no mistakes.

       There was nothing improper about the prosecutor’s
       statement. It was responsive to defendant’s implication that
       he was essentially framed for April’s murder.

       Defendant also complains about the prosecutor’s claim that
       Krystal was credible:



                                      26
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3812 Filed 11/17/20 Page 27 of 35




         One of our other remaining witnesses is Krystal Stadler.
         I think it would have been real easy for Krystal to come
         in here and just simply say more than she did. She could
         have come in here (inaudible) he confessed to me. She
         could have come in here and said before he got rid of the
         shoes I saw blood. She could have come in here and said
         a lot of different things. She didn’t. It’s not her place.
         Everybody knows what it’s like to be in the situation that
         she was in, those who have had or have been themselves
         victims of domestic violence. Krystal Stadler is a victim
         of domestic violence. His behavior was physically and
         verbally abusive she told you, and controlling. She
         exhibits all of the signs of a battered wife. But she is
         submissive, she's not vengeful. She had no attitude. She
         didn’t come in here yelling and screaming and wanting a
         pound of flesh. Was she easily confused? Unfortunately
         she was. But I don’t certainly think that she was lying
         when she fully understood the gravity of everything that
         was going on.
                                     ***
         She did the best she could. She told you the truth as she
         remembered it. And this is where your role becomes very
         important in this case because you are the one that
         judges the credibility. My Mr. Sheikh coming on and
         beating her up and making her confused, did that make
         her less than she was? Or was she just too complacent
         when I was asking her questions? You have to make the
         decision. But I would tell you based on what you saw and
         what she said she was as straightforward as a person
         that there is.

       Nothing in the prosecutor’s statement indicates that he asked
       the jury to believe Krystal because he had some special
       insight into her credibility. Instead, the prosecutor asked the
       jury to consider all of the facts and circumstances surrounding
       her testimony. Because there was nothing objectionable about
       the prosecutor’s statements regarding the police investigation


                                      27
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3813 Filed 11/17/20 Page 28 of 35




       and the prosecution's witnesses, defense counsel was not
       ineffective for failing to object.
       People v. VanCallis, 2018 WL 341433, at *10-11.

       The Michigan Court of Appeals concluded that the prosecutor’s

 comments did not amount to improper vouching, thus, counsel’s failure

 to object to the prosecutor’s comments was not ineffective assistance of

 counsel. See Tinsley v. Million, 399 F.3d 796, 808 (6th Cir. 2005).

       Petitioner next argues that defense counsel was ineffective for

 failing to object to the prosecutor arguing facts that were not in evidence.
 Petitioner alleges that there was no evidence of “cleaning streaks” on

 Petitioner’s helmet, the size of the tires on his bike, or that Krystal had

 the characteristics of a battered spouse.
       Misrepresenting facts in evidence by a prosecutor can amount to

 substantial error because doing so “may profoundly impress a jury and

 may have a significant impact on the jury's deliberations.” Washington v.

 Hofbauer, 228 F. 3d 689, 700 (6th Cir. 2000) (quoting Donnelly v.

 DeChristoforo, 416 U.S. 637, 646 (1974)). Likewise, it is improper for a

 prosecutor during opening or closing arguments to bring to the jury any
 purported facts which have not been, or will not be, introduced into

 evidence and which are prejudicial. Byrd v. Collins, 209 F.3d 486, 535

 (6th Cir. 2000). However, prosecutors must be given leeway to argue
 reasonable inferences from the evidence. Id.




                                      28
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3814 Filed 11/17/20 Page 29 of 35




       The Michigan Court of Appeals rejected petitioner’s claim at length,

 finding that the prosecutor’s comments were based on the evidence

 presented at trial and reasonable inferences from that evidence. People

 v. VanCallis, 2018 WL 341433, at * 11-12.
       In the present case, the prosecutor’s remarks were not improper

 because they were based on reasonable inferences from the evidence

 presented at trial. Counsel was not ineffective for failing to object.
 Stermer v. Warren, 959 F.3d 704, 737-38 (6th Cir. 2020).

       Petitioner lastly argues in his first claim that the prosecutor

 improperly appealed to the sympathy of the jury and their civic duty with
 the following remark:
       Is there really a question of rape in this case? There’s one and
       only one reason why you would leave a 14 year old girl like
       this. He has no reason to embarrass her. He has no personal
       connection with her. To embarrass somebody means to imply
       that you have an emotional connection. There wasn’t any.
       They were strangers. This case was a random act, which is
       why the Village of Armada and all of the surrounding areas
       were scared to their core. Because April Millsap is somebody’s
       daughter. She’s Jennifer’s daughter, but she could have been
       anybody’s daughter that day on the trail.

       The Michigan Court of Appeals rejected the claim:

       The prosecutor’s comment was focused on the randomness of
       the crime and did not ask the jury to convict out of sympathy
       or civic duty. Moreover, the trial court instructed the jury:
       “Remember that you have taken an oath to return a true and
       just verdict based only on the evidence and my instructions on
       the law. You must not let sympathy or prejudice influence
       your decision.” Because there was nothing objectionable about
                                      29
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3815 Filed 11/17/20 Page 30 of 35




       the prosecutor’s statement,          defense   counsel   was   not
       ineffective for failing to object.
       People v. VanCallis, 2018 WL 341433, at *13.

       The prosecutor’s comment, even if it was an attempt to invoke

 sympathy with the jury, would not entitle Petitioner to habeas relief

 because the remark was relatively isolated, was not extensive, and was

 only a small part of the closing argument that focused on summarizing

 the evidence. Byrd, 209 F. 3d at 532. This portion of Petitioner’s claim

 would also be defeated by the fact that the trial court instructed the jury
 that they were not to let sympathy or prejudice influence their decision.

 See Cockream v. Jones, 382 Fed. App’x 479, 486 (6th Cir. 2010); see also

 Welch v. Burke, 49 F. Supp. 2d 992, 1006 (E.D. Mich. 1999).
       In summary, Petitioner cannot show that counsel was ineffective

 for failing to object to any of the prosecutor’s alleged misconduct, in light

 of the fact that the Michigan Court of Appeals found on direct appeal that
 the remarks and questions were not improper. See Finkes v. Timmerman-

 Cooper, 159 F. App’x 604, 611 (6th Cir. 2005); Campbell v. United States,

 266 F. Supp. 2d 587, 589-90 (E.D. Mich. 2003). Petitioner is not entitled
 to relief on his first claim.

       In his third claim, Petitioner argues that trial counsel was

 ineffective for failing to offer a private investigator or crime scene expert
 at trial.




                                       30
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3816 Filed 11/17/20 Page 31 of 35




       A majority of the Michigan Court of Appeals on remand rejected
 this claim, by noting that Petitioner failed to provide any affidavits or

 indication as to how the experts would have helped his case. People v.

 VanCallis, 2018 WL 6422091, at *3.

       Petitioner has failed to show that counsel would have obtained

 beneficial information had he presented an investigator at trial as a

 witness, thus, he failed to establish that he was prejudiced by counsel’s

 failure to call such an investigator or expert to testify. See Welsh v. Lafler,

 444 F. App’x 844, 851 (6th Cir. 2011) (Defense counsel’s failure to hire

 private investigator during prosecution for criminal sexual conduct did
 not prejudice defendant, and thus was not ineffective assistance;

 defendant failed to present sufficiently detailed and convincing account

 of what additional facts investigator could have discovered in support of
 defendant’s innocence). Petitioner is not entitled to relief on his third

 claim.

       b. The photograph claim.
       Petitioner next claims that he was denied a fair trial when the

 prosecutor was permitted to introduce photographs of the victim from the

 autopsy which petitioner claims was “gruesome.”
       The Michigan Court of Appeals rejected the claim:
       After viewing the photos, we are convinced that their sole
       purpose was not to inflame the jury. Instead, the photographs
       were relevant to show the extent of April’s injuries and
       identify defendant as the killer through comparable tread
       patterns. The photographs were also relevant to explain the
                                       31
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3817 Filed 11/17/20 Page 32 of 35




       absence of physical evidence at the scene. The trial court
       carefully considered the photos before it determined that they
       were relevant and not substantially more prejudicial than
       probative. Its decision did not fall outside the principled range
       of outcomes.
       People v. VanCallis, 2018 WL 341433, at *14.

       It is “not the province of a federal habeas court to reexamine state-

 court determinations on state-court questions.” Estelle v. McGuire, 502

 U.S. 62, 67-68 (1991). A federal court is limited in federal habeas review

 to deciding whether a state court conviction violates the Constitution,

 laws, or treaties of the United States. Id. Thus, errors in the application
 of state law, especially rulings regarding the admissibility of evidence,

 are usually not questioned by a federal habeas court. Seymour v. Walker,

 224 F.3d 542, 552 (6th Cir. 2000).
       Petitioner’s claim that the trial court admitted photographs of the

 murder victim fails to state a claim upon which habeas relief can be

 granted. See e.g. Franklin v. Bradshaw, 695 F.3d 439, 456-57 (6th Cir.

 2012) (state court’s determination, that petitioner’s right to fair trial was

 not denied by admission of 18 gruesome autopsy photographs of his

 victims that were shown to jurors on large projector screen during trial

 for aggravated arson, aggravated robbery, and aggravated murder, was

 not contrary to clearly established federal law). In particular, the

 introduction of graphic or gruesome photographs of a murder victim does

 not entitle a petitioner to habeas relief where there is some legitimate

 evidentiary purpose for the photographs’ admission. See e.g., Biros v.
                                      32
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3818 Filed 11/17/20 Page 33 of 35




 Bagley, 422 F.3d 379, 391 (6th Cir. 2005) (upholding the admission of

 photographs depicting a victim’s severed head, severed breast, and

 severed body parts placed near the victim’s torso; the photos were highly

 probative of the prosecutor’s claim that the petitioner beat the victim
 severely and meticulously dissected her body); Frazier v. Huffman, 343

 F.3d 780, 789 (6th Cir. 2003) (finding acceptable the admission of

 multiple photographs of the victim used by the coroner to illustrate the
 nature of the encounter preceding the victim’s death); Cooey v. Coyle, 289

 F.3d 882, 893 (6th Cir. 2002) (observing that “although the photographs

 were gruesome, they were highly probative”).

       The Michigan Court of Appeals determined that “the photographs

 were relevant to show the extent of April’s injuries and identify defendant

 as the killer through comparable tread patterns. The photographs were
 also relevant to explain the absence of physical evidence at the scene.”

 People v. VanCallis, 2018 WL 341433, at *14. Because the photographs

 served a proper evidentiary purpose, the trial court’s decision to admit

 them did not render Petitioner’s trial fundamentally unfair or entitle him

 to habeas relief. Petitioner is not entitled to habeas relief on his second

 claim.

       c. Conclusion.

       The Court will deny the petition for writ of habeas corpus. The

 Court will also deny a certificate of appealability to Petitioner. In order

 to obtain a certificate of appealability, a prisoner must make a
                                      33
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3819 Filed 11/17/20 Page 34 of 35




 substantial showing of the denial of a constitutional right. 28 U.S.C. §

 2253(c)(2). To demonstrate this denial, the applicant is required to show

 that reasonable jurists could debate whether, or agree that, the petition

 should have been resolved in a different manner, or that the issues
 presented were adequate to deserve encouragement to proceed further.

 Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

 rejects a habeas petitioner’s constitutional claims on the merits, the
 petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or

 wrong. Id. at 484. “The district court must issue or deny a certificate of

 appealability when it enters a final order adverse to the applicant.” Rules

 Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254. The Court will

 deny Petitioner a certificate of appealability because of the reasons stated
 above and because he has failed to make a substantial showing of the

 denial of a federal constitutional right.

       Although this Court denies a certificate of appealability, the

 standard for granting an application for leave to proceed in forma

 pauperis (IFP) is lower than the standard for certificates of appealability.

 See Foster v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002). While

 a certificate of appealability may only be granted if petitioner makes a

 substantial showing of the denial of a constitutional right, a court may

 grant IFP status if it finds that an appeal is being taken in good faith. Id.

 at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R.App.24 (a). “Good faith” requires
                                      34
Case 2:19-cv-13644-TGB-PTM ECF No. 10, PageID.3820 Filed 11/17/20 Page 35 of 35




 a showing that the issues raised are not frivolous; it does not require a

 showing of probable success on the merits. Id. at 765. Although jurists of

 reason would not debate this Court’s resolution of petitioner’s claims, the

 issues are not frivolous; therefore, an appeal could be taken in good faith
 and petitioner may proceed in forma pauperis on appeal. Id.

       Based upon the foregoing, IT IS ORDERED that the Petition for a

 Writ of Habeas Corpus is DENIED WITH PREJUDICE.
       IT IS FURTHER ORDERED that a Certificate of Appealability is

 DENIED.

       IT IS FURTHER ORDERED that Petitioner is GRANTED leave

 to appeal in forma pauperis.




                                    /s/Terrence G. Berg_________
                                    HONORABLE TERRENCE G. BERG
 Dated: November 17, 2020           UNITED STATES DISTRICT JUDGE




                                      35
